                                          Case 1:16-cv-07235-RMI Document 126 Filed 03/04/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           EUREKA DIVISION

                                   7

                                   8     ALICE BROWN,                                        Case No. 16-cv-07235-RMI
                                   9                    Plaintiff,
                                                                                             ORDER OF DISMISSAL
                                  10              v.
                                                                                             Re: Dkt. No. 78
                                  11     NATIONAL PARK RANGER JOEL
                                         LEACHMAN, et al.,
                                  12
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14          This case was remanded by the Court of Appeals with two directives that have now been

                                  15   effectuated. First, the appellate court instructed the undersigned to transfer the case such that a

                                  16   district judge could decide whether or not Plaintiff should have been permitted to withdraw her

                                  17   consent to proceed before a magistrate judge; and, second, if the district judge were to deny

                                  18   Plaintiff’s motion to withdraw her consent, then the case would once again be assigned to the

                                  19   undersigned for the articulation of reasons for a prior denial of Plaintiff’s disqualification motion.

                                  20   See Mem. Op. (dkt. 110) at 3. On February 10, 2021, Judge Illston denied Plaintiff’s motion to

                                  21   withdraw her consent (dkt. 123); and on March 4, 2021, the undersigned entered an order

                                  22   articulating reasons for the denial of Plaintiff’s disqualification motion (dkt. 125).

                                  23          Furthermore, after remand, a comprehensive settlement agreement resulted in the

                                  24   stipulated dismissal of the County of Del Norte, Robert Clarkson, Neal Oilar, Adam Daniels,

                                  25   Grant Henderson, Dean Wilson and Erik Apperson (“the County Defendants”). See Order of

                                  26   December 16, 2020 (dkt. 118) at 3. As to the remaining Defendants, the four individually-named

                                  27   National Park Rangers – Joel Leachman, David Keltner, Robert Toler, and Gregory Morse (“the

                                  28   Federal Defendants”) – given that the particulars of the appellate court’s mandate have now been
                                          Case 1:16-cv-07235-RMI Document 126 Filed 03/04/21 Page 2 of 2




                                   1   effectuated, and for the reasons expounded in the court’s previous order (dkt. 78) granting the

                                   2   Federal Defendants’ Motion for Summary Judgment (dkt. 53), summary judgment is hereby

                                   3   GRANTED as to the Federal Defendants. Judgment shall be entered accordingly.

                                   4          IT IS SO ORDERED.

                                   5   Dated: March 4, 2021

                                   6

                                   7
                                                                                                   ROBERT M. ILLMAN
                                   8                                                               United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                        2
